DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-9 in the reply filed on 6/20/2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/20/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
For claim 7:
“a working surface of the fixed mold” in line 6
“a first injection molding cavity” in lines 6-7, 9 and 16
“a working surface of the movable mold” in line 7
“a second injection molding cavity” in lines 7-8, 9 and 14
“a flow passage” in lines 10-11
“a product molding cavity” in lines 11 and 13-14
For claim 8:
“a plurality of fixed molds” in line 1
“a plurality of movable molds” in line 2
For claim 9:
“working surfaces” in line 2
“first injection molding cavity” in line 3
“second injection molding cavity” in line 4
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 4, line 33 - "the right water inlet pipe 1 and the left water inlet pipe 2" should read "the right water inlet pipe .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "a left water inlet mold core, a right water inlet mold core and a water outlet mold core...are p" in lines 12-13.  It is unclear whether said components are referring to the left water inlet core, right water inlet mold core and water outlet mold core referenced in lines 4-5 or are separate components therefrom.  For examination purposes, the components in lines 12-13 are interpreted to be the components referenced in lines 4-5.  Specifically, lines 12-13 is being read as “the left water inlet mold core, the right water inlet mold core and the water outlet mold core...are provided with the cavity”.
Claims 8-9 are rejected for dependence on claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2012/0056351 A1), in view of Seman (US 7,927,534 B1).
Regarding claim 7, Xu teaches a die for molding a plastic faucet body (Figures 22-25) comprising: 
an upper and lower mold (13, 23 in Figures 22-23);
a left and fight water inlet mold core (30, 30);
a water outlet mold core (40);
wherein a working surface of the lower mold is provided with a first injection molding cavity (as shown in Figure 22) and a working surface of the upper mold is provided with a second injection molding cavity (as shown in Figure 23);
wherein the first and second injection molding cavity form an injection mold cavity comprising a flow passage and a product molding cavity (Figures 5, 24; paragraph 0075, upper and lower molds form mold for body 102); and
wherein the left and right water inlet mold cores and water outlet mold core are provided within the product molding cavity (as shown in Figure 24).  Furthermore, the lower injection molding cavity is provided with side core-pulling holes (areas surrounding reference 50) on both sides thereof and each side core-pulling hole is provided with a core-pulling rod (two middle fluid channel cores 50). and the first injection molding cavity is provided with a left side core-pulling hole and the left side core-pulling hole is provided with a right water inlet channel core-pulling rod.
While Xu is silent as the upper and lower molds being of fixed and movable molds, it is noted the lower mold is illustrated as retaining the cores (30, 30, 40 in Figure 8) whereas the upper mold is illustrated as merely comprising the second injection molding cavity (Figure 9).  It would have been obvious for one of ordinary skill in the art to make one of the upper or lower molds to be mixed to simplify clamping of the molds together (e.g. fewer moving parts).
Regarding the side core-pulling rod being provided on the upper injection molding cavity, one of ordinary skill in the art would have found it obvious to try this arrangement to account for either the upper or lower mold being movable.  Likewise, as there are only a finite number of predictable solutions (e.g. on the upper mold, on the lower mold, alternating between the upper and lower mold), one skilled in the art would have a reasonable expectation of success.
	Xu teaches all the elements of claim 7 as discussed above but does not teach the mold cores being provided on a mold-core install seat.
	In the same field of molding faucets, Seman discloses an apparatus for molding a faucet body (Figure 9), comprising: a first and second mold having a first and second molding cavity (col. 5, lines 4-13, first and second split molds), a left and right water inlet more core (400A, 400B) and a water outlet mold core (300).  Seman further discloses the mold cores being provided on a core block (e.g. mold-core install seat) to simplify the molding operation (480 in Figure9; col. 5, lines 28-31).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Xu and provided the mold cores on a block to simplify the process and apparatus, a disclosed by Seman.
	
Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Seman and Lin (CN 106426736 B; translation as provided).
Regarding claims 8 and 9, Xu, as modified by Seman, teaches all the elements of claim 7 as discussed above, but does not teach the die comprises a plurality of fixed and movable molds provided at intervals in a horizontal plane, wherein each of the fixed molds and the movable molds is provided with two working surfaces with an injection molding cavity.
Lin teaches an apparatus (molding die in Figures 3-6) and corresponding method for molding a faucet body (Figures 1-2), comprising: a first and second mold (movable mold 3, first static die and cavity 24), a water inlet mold cores (two first core rods 10 in Figure 4; paragraph 0058 of translation), and a water outlet mold core (water outlet channel core rod 9 in Figure 4; paragraph 0058).  Lin further discloses the molding die comprises a plurality of molds, each having a working surface and injection molding cavity (24, 29, 23 and 3 in Figures 7-8; paragraph 0076).  As disclosed by Lin, having multiple mold cavities decreases the molding time and improves efficiency (paragraph 0076).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of mold and mold cavities to improve efficiency, as discussed by Lin.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 2019/0226186 A1) molding a faucet body using a fixed and movable mold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/01/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715